UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-4378


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RANDAL ANTOINE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00827-CMC-1)


Submitted:   February 25, 2011                Decided:    March 18, 2011


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.    Robert Frank Daley, Jr., Assistant
United States Attorney, Columbia, South Carolina; Nathan S.
Williams, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Randal Antoine appeals his conviction and ninety-six-

month sentence imposed by the district court following a guilty

plea to wire fraud, in violation of 18 U.S.C. § 1343 (2006), and

falsely representing a social security number, in violation of

42 U.S.C. § 408(a)(7)(B) (2006).           Antoine’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that, in his opinion, there are no meritorious issues

for appeal, but questioning whether Antoine’s guilty plea was

valid and whether the sentence imposed was unreasonable. Antoine

was advised of his right to file a pro se supplemental brief but

did not file one.      We affirm.

          Because Antoine did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.           United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).          “To establish plain error, [Antoine]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.”            United States

v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).             Our review of

the   record   leads    us   to    conclude   that   the   district    court

substantially complied with Rule 11 and that Antoine’s guilty

plea was knowing and voluntary.

          We   also     conclude    that   Antoine’s   sentence   is    both

procedurally and substantively reasonable.           We review a sentence

                                      2
for abuse of discretion.          Gall v. United States, 552 U.S. 38, 51

(2007).      The first step in this review requires us to ensure

that   the    district    court   committed      no    significant   procedural

error.       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008).       Significant      procedural      errors    include   “‘failing    to

calculate (or improperly calculating) the Guidelines range’” or

“‘failing to consider the § 3553(a) factors.’”                United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting Gall, 552

U.S. at 51).      We then consider the substantive reasonableness of

the    sentence,     taking     into     account       the   totality   of     the

circumstances.       United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).          A sentence within the guidelines range is

accorded     an   appellate    presumption     of     reasonableness.   Rita    v.

United States, 551 U.S. 338, 346-56 (2007).                   We have reviewed

the    record     and    conclude      that    Antoine’s      within-guidelines

sentence is both procedurally and substantively reasonable.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the district court’s judgment. This

court requires that counsel inform Antoine in writing of his

right to petition the Supreme Court of the United States for

further review.         If Antoine requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                         3
representation.      Counsel’s motion must state that a copy thereof

was served on Antoine.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4